HARALSON, J. —
Tlie only questions presented, arose out of tlie refusal by the court to give certain written charges.
Charge 2 ivas not improperly refused. It is substantially the same as given charge 3. A Avell founded doubt is the same as reasonable doubt. — Turner v. State, 124 Ala. 59, 27 South. 272; Stewart v. State, 133 Ala. 109, 31 South. 944.
Charges 3, 4 and 5 are bad. They fail to hypothesize imminent danger to life or limb.
From aught appearing in charges 7 and 8, the defendant may have brought on the difficulty that led to the killing.
Charge 11 invades the proAdnce of the jury, in that it instructs the jury “that they can consistently reconcile the statement of the Avitnesses Marshall and JeAvett.”
There Avas no room for the general charge for defendant. There Avas evidence tending to prove every element of the offense charged. No error appears.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.